Citation Nr: 1515370	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1966 to May 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Louis, Missouri.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record includes letters dated in June 2013 and July 2013 from H.H., M.D. (initials used to protect privacy).  Dr. H.H. acknowledged that his office was unable to test for function, but nevertheless opined that the Veteran's neuropathy would make him unlikely to be employable.  

The Veteran was also afforded VA examinations in February 2012 for his various service-connected disabilities.  It was noted that his respiratory disability and diabetes mellitus would not impact his ability to work; however, an examiner indicated that the Veteran's heart disability would affect his ability to work, as he would need to avoid heavy exertion.  A VA examiner also noted that the Veteran's peripheral neuropathy would impact his ability to work, as he would need to avoid prolonged standing, walking, frequent stair climbing, and balancing.   In addition, as result of his diabetic peripheral neuropathy and spine disability, it was noted that the Veteran would be limited in lifting and bending.  Overall, the examiner indicated that he would be limited to sedentary to light activity, but indicated that he could handle light objects, should be capable of standing/walking at least two hours per work day, and sitting would be unrestricted.   

The Board finds that the current evidence of record is insufficient to determine the whether the Veteran is unemployable due to his service-connected disabilities.  There is clearly an indication of some limitation, but none of the evidence of record take into consideration the overall impact of all of the Veteran's service-connected disabilities on his ability to maintain substantial employment, as well as his educational and occupational experience.  Therefore, the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

A written copy of the report should be associated with the claims folder.

2.  After completing this action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence, to include any evidence received since the April 2013 statement of the case.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




